Citation Nr: 0318746	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
mucosal thickening, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel






REMAND

On April 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled to 
undergo a VA examination, by an 
otorhinolaryngologist, to determine the 
nature and extent of his chronic 
maxillary mucosal thickening.  The 
Development Unit should send the claims 
folder to the examiner for review.  The 
claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed, including the February 2001 
VA examination report and the February 
2000 notations from the Memphis VA 
Medical Center indicating that the 
veteran suffers from migraine headaches 
which affect his symptoms.  All 
necessary tests and studies should be 
conducted prior to issuing an 
examination report.  The examiner's 
report should include a discussion as 
to the frequency, duration (in number 
of weeks), and symptoms of 
"incapacitating episodes" and/or "non-
incapacitating episodes" of sinusitis; 
the duration of antibiotic treatment, 
if any; the presence/absence of 
headaches, pain, and/or purulent 
discharge or crusting during the 
sinusitis episodes; and the 
presence/absence of osteomyelitis, 
polyps, hypertrophy of turbinates, 
rhinoscleroma, or granulomatous 
infection.  To the extent that is 
possible, the examiner should 
distinguish all symptoms and functional 
impairment attributable to the 
veteran's service-connected chronic 
maxillary mucosal thickening from any 
non-service connected disorders or 
symptoms that may be present, including 
any migraine headaches.  If it is 
impossible to distinguish the 
symptomatology due to the nonservice-
connected condition(s), the examiner 
should so indicate.  Additionally, the 
examiner should describe any 
occupational impairment that the 
service connected chronic maxillary 
mucosal thickening may impose on the 
veteran, including discussing whether 
the service-connected sinus disability 
alone causes the need for frequent 
periods of hospitalization, or marked 
interference with employment (i.e., 
beyond that contemplated in the 
currently assigned evaluations).  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





